Memorandum Per Curiam.
Plaintiff failed to establish his first canse of action. He was not licensed as an electrician in New York City nor did he prove that he was employed by and worked under the supervision of a licensed person, partnership or corporation (Administrative Code of City of New York, § B30-17.0). Plaintiff’s proof as to the second cause of action was insufficient and failed to establish usury.
The judgment should be reversed, with $30 costs, and complaint dismissed, with costs.
Shientag, McLaughlin and Hecht, JJ., concur.
Judgment reversed, etc.